  Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 1 of 8 PAGEID #: 734




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION


 CHASSIDY AKBAR, et al.,               :
              Plaintiffs,
                                              Case No. 3:18-cv-339
        v.                             :
                                              JUDGE WALTER H. RICE
 ZAM CHIN KHAI, et al.,
              Defendants.              :




       DECISION AND ENTRY SUSTAINING IN PART AND OVERRULING IN
       PART DEFENDANTS’ MOTION IN LIMINE TO EXCLUDE EVIDENCE OF
       SWIFT’S ACCIDENT PREVENTABILITY DETERMINATION (DOC. #64);
       PLAINTIFFS ARE BARRED FROM MAKING ANY STATEMENT OR
       INTRODUCING ANY EVIDENCE THAT DEFENDANT SWIFT DETERMINED
       THAT THE SUBJECT ACCIDENT WAS PREVENTABLE UNTIL EVIDENCE
       IS PROFFERED EXPLAINING HOW SWIFT REACHED ITS
       PREVENTABILITY DETERMINATION AND THEN ONLY IF THE EVIDENCE
       IS ULTIMATELY DETERMINED TO BE ADMISSIBLE




      Defendants, Swift Transportation Company of Arizona, LLC, (“Swift”), and

Zam Chin Kkai, (“Khai”), (collectively “Defendants”), have filed a motion in limine

(“Motion”), Doc. #64, pursuant to Rules 401 and 403 of the Federal Rules of

Evidence. The Motion seeks an order from this Court excluding evidence at trial

regarding Swift’s determination that the subject accident was “preventable.”

Plaintiffs have filed a response in opposition, Doc. #65, and Defendants have filed

a reply, Doc. #66.

      This Motion is now ripe for decision.
    Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 2 of 8 PAGEID #: 735




I. Background

       On October 4, 2016, a motor vehicle accident occurred between Plaintiff,

Chassidy Akbar, (“Akbar”), the driver of a 2000 Saturn, and Khai, the driver of a

commercial vehicle owned by Swift. Immediately before the accident, Akbar was

in the right turn lane and stopped at a red light on East Third Street in Dayton,

Ohio. Plaintiff, Malik Akbar, was a passenger in his mother’s vehicle. Khai was to

Akbar’s left and in the outermost turning lane. The accident occurred when both

vehicles attempted to make a right-hand turn onto North Findlay Street.

According to Akbar, as the light turned green and she began her right-hand turn,

Khai cut her off and turned into her car before she could complete the turn. Both

Akbar and her son sustained injuries. Although Swift determined in its internal

investigation that the accident was “preventable” and terminated Khai, liability is

disputed.

       Defendants move to exclude Swift’s determination that the accident with

Plaintiffs was “preventable.”1 They cite to Rules 401 and 403 of the Federal Rules

of Evidence and argue that because the only remaining causes of action are

negligence and negligence per se, any probative value of determining that the

accident was “preventable” is substantially outweighed by the risk of misleading

the jury on the standard of care and unfairly prejudicing Defendants.




1
 Although Khai was questioned during his deposition concerning three prior accidents
that were also determined by Swift to be “preventable,” Doc. #63, PageID##583-585,
Defendants Motion only concerns Plaintiffs’ accident. Doc. #64, PageId#698.
                                           2
  Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 3 of 8 PAGEID #: 736




II. Motions in Limine

      Although neither the Federal Rules of Evidence nor the Federal Rules of

Civil Procedure explicitly authorizes the Court to rule on an evidentiary motion in

limine, the Supreme Court has noted that the practice of ruling on such motions

“has developed pursuant to the district court’s inherent authority to manage the

course of trials.” Luce v. United States, 469 U.S. 38, 41 n.4 (1984). The purpose of

a motion in limine is to allow the Court to rule on issues pertaining to evidence in

advance of trial in order to both avoid delay and ensure an evenhanded and

expeditious trial. See Indiana Ins. Co. v. Gen. Elec. Co., 326 F. Supp.2d 844, 846

(N.D. Ohio 2004) (citing Jonasson v. Lutheran Child & Family Servs., 115 F.3d 436,

440 (7th Cir. 1997)). Pretrial orders also often save the parties time and cost in

preparing for trial and presenting their cases.

      Courts are generally reluctant to grant broad exclusions of evidence in

limine, however, because “a court is almost always better situated during the

actual trial to assess the value and utility of evidence.” Koch v. Koch Indus., Inc., 2

F. Supp.2d 1385, 1388 (D. Kan. 1998); accord Sperberg v. Goodyear Tire & Rubber

Co., 519 F.2d 708, 712 (6th Cir. 1975). A court should not make a ruling in limine

unless the moving party meets its burden of showing that the evidence is clearly

inadmissible. Indiana Ins. Co., 326 F. Supp.2d at 846; Koch, 2 F. Supp.2d at 1388.

If this high standard is not met, evidentiary rulings should be deferred so that the

issues may be resolved in the context of the trial. Indiana Ins. Co., 326 F. Supp.2d

at 846.

                                           3
       Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 4 of 8 PAGEID #: 737




III.   Legal Analysis

          Relevant evidence is defined under Fed. R. Evid. 401 as “‘[E]vidence having

  any tendency to make the existence of any fact that is of consequence to the

  determination of the action more probable or less probable than it would be

  without the evidence.’” United States v. Whittington, 455 F.3d 736, 738 (citing

  Robinson v. Runyon, 149 F.3d 507, 512 (6th Cir.1998). Relevant evidence may not

  be excluded “if it has the slightest probative worth” and “‘[E]ven if a district court

  believes the evidence is insufficient to prove the ultimate point for which it is

  offered.” Id., (citation omitted). Under Rule 403, however, “courts may exclude

  relevant evidence if its probative value is substantially outweighed by a danger of

  one or more of the following: unfair prejudice, confusing the issues, misleading

  the jury, undue delay, wasting time, or needlessly presenting cumulative

  evidence.” Fed. R. Evid. 403.

          In this case, Defendants argue that permitting evidence that the subject

  accident was “preventable” will confuse the issues and mislead the jury because

  “preventability” is a different standard than negligence. They assert that

  “[p]reventability involves the application of a term of art specific to the motor

  carrier industry, based on a regulatory standard that is not the same as the

  negligence standard under Ohio law.” Doc. #64, PageID#699.

          In Ohio “negligence” is defined as “a failure to use reasonable care.” Ohio

  Jury Instructions, CV § 401.01 (Rev. May 12, 2012). “Reasonable ordinary care” is

  defined as “the care that a reasonably careful person would use under the same

                                            4
     Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 5 of 8 PAGEID #: 738




or similar circumstances.” Ohio Jury Instructions, CV § 401.01 (Rev. May 12,

2012). Defendants assert that the introduction of evidence regarding the

“preventability” of the subject accident will confuse the jury when determining

whether Khai was negligent or negligent per se.

         Under Ohio law, the definition of whether an accident is “preventable” is

vague at best. For instance, Merriam Webster’s Dictionary defines “prevent” as

“to keep from happening or existing.2” The Federal Motor Carrier Safety

Regulations define a “preventable accident” as an accident “(1) that involved a

commercial motor vehicle, and (2) that could have been averted but for an act, or

failure to act, by the motor carrier or the driver” 49 C.F.R. § 385.3. Furthermore,

the National Safety Council, a 501(c) non-profit organization, defines a

“preventable accident,” as an accident where “the driver failed to do everything

that reasonably could have been done to avoid the accident.” Villalba v.

Consolidated Freightways Corp., Case. No. 98 C 5347, 2000 WL 1154073, at *6

(N.D. Ill. Aug. 14, 2000) (evidence of defendant trucking company’s determination

that accident was “preventable” pursuant to National Safety Council standard

excluded due to danger of suggesting the jury decide negligence by “improper

reference to the preventability standard”).

         When no clear evidence establishes what standard or definition has been

used to define “preventability” or a “preventable accident,” courts may exclude



2
    Prevent, MERRIAM-WEBSTER.COM, http://merriam-webster.com/dictionary/preventable (last
visited Dec. 14, 2020).
                                             5
  Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 6 of 8 PAGEID #: 739




evidence regarding whether an accident was considered “preventable.” Rogge v.

Estes Express Lines, 2014 WL 5824766 (N.D. Ohio Nov. 10, 2014).

       In Rogge, a tractor-trailer collided with another vehicle that was disabled

on the berm of the road. The plaintiff in Rogge sought to introduce evidence that

the defendant trucking company had classified the accident as “preventable.” The

court, however, excluded this evidence as “unreliable,” since “[T]here is no

indication that the opinion is based on national, company, or personal standards.”

Id. at *6-7. Like the defendant trucking company in Rogge, Swift argues that its

classification of Khai’s current accident as “preventable” must be excluded since

Plaintiffs have failed to provide any evidence of how Swift defined “preventable.”

      Plaintiffs argue, however, that Swift’s determination that the subject

accident was “preventable” should not be excluded. In support, they cite

Brossette v. Swift Transp. Co., No. 07-0888, 2008 U.S. Dist. LEXIS 112907 (W.D. La.

Oct. 29, 2008).

       In Brossette, Swift sought to exclude evidence that it had determined an

accident was “preventable.” As in the instant case, it argued that permitting this

“preventable” finding into evidence would confuse and mislead the jury and

quoted the definition of “preventable” used by the National Safety Council and

“the definition of a ‘preventable accident’ in the Federal Motor Carrier Safety

Regulations” with “Louisiana’s duty-risk negligence analysis.” Id., at *5. It

asserted that using these definitions of “preventability” in a negligence case is

”like comparing ‘apples to oranges’” and will only confuse and mislead the jury.

                                          6
  Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 7 of 8 PAGEID #: 740




Id. The district court rejected any standard from the National Safety Council

noting that this organization was a “non-profit organization rather than an arm of

the Department of Transportation“ and in doing so disregarded Swift’s reliance

on Villalba v. Consolidated Freightways Corp. Id., at *6. The court noted that

“Swift Transportation claims it applied an unspecified DOT regulation to assess

the preventability of the collision at issue in this case.“ Id. at *6. Citing to the

Federal Motor Carrier Safety Regulations, the court stated that “[T]he meaning of

‘preventable’ embodied in that regulation is no different from the meaning of the

term in ordinary usage. Accordingly, no confusion or prejudice would result from

the introduction of the contested evidence.” Id., at *7.

      In this case, there is no evidence presently before the Court explaining the

standard Swift used in determining that the accident was “preventable.” Neither

Defendants nor Plaintiffs address this issue. As such, a potential exists for

confusing and misleading the jury because of differing standards defining

“preventable” accidents from claims of negligence and negligence per se.

Exclusion of all evidence at this stage of the proceedings, however, will prejudice

Plaintiffs, since evidence could be introduced at trial (after a proffer of same) that

explains the standard Swift used in reaching its determination that the subject

accident was “preventable.”




                                            7
  Case: 3:18-cv-00339-WHR Doc #: 72 Filed: 03/31/21 Page: 8 of 8 PAGEID #: 741




IV. Conclusion

      For the reasons set forth above, Defendants’ Motion in Limine, Doc. #64, is

SUSTAINED in part and OVERRULED in part. Specifically, until evidence is

proffered explaining how Swift reached its “preventability” determination, no

evidence, testimony or statement of counsel, even during voir dire and in opening

statements, is permitted referring to Swift’s finding that the subject accident was

“preventable.” The parties, during the proffer, are permitted to question

witnesses to determine the standard Swift used and/or to introduce evidence that

explains how it found that the subject accident was “preventable.” Following the

conclusion of the proffer, the Court will rule on the evidentiary issue discussed

herein.




                                                                  (tp - per Judge Rice authorization after his
Date: March 31, 2021                                              review)

                                       WALTER H. RICE
                                       UNITED STATES DISTRICT JUDGE




                                         8
